Title: John Thaxter to Abigail Adams, 10 June 1778
From: Thaxter, John
To: Adams, Abigail



Madam
York Town June 10th. 1778

Your favor of the 21st. and 26th. of May came to hand yesterday.
I was exceedingly shocked at the first mention of the capture of the Boston, till I had read the latter part of the paragraph, which related the circumstances. From those circumstances, Madam, I must beg leave to observe, no facts can be collected, and they leave it at least a very dubious, if not an improbable event. She sailed the latter end of Feby., better than three months have since elapsed, in which time, the capture, the arrival at Portsmouth, and the news thereof sent to America, must have happened. The passages must have been extraordinary; much better than I can at present believe. Winter passages are not always rapid. An 8 weeks voyage is esteemed very good. They are generally ten. From all circumstances, I am induced to believe that such an Event has not taken place.
Upon supposition that she is captured; our Friend will be treated with respect and humanity, say all his and your friends here. It is a fact that some rays of Humanity have already appeared on their side. They cannot but respect him. They dare not treat him ill.—Sincerely, madam, do I wish, that your present painful suspense may be soon removed by a positive certainty of his arrival at France. From that degree of sensibility you are possessed of, I am persuaded, you are exceedingly affected at the news. I am not so callous as not to sympathize, and feel for your anxiety of mind. The repeated disagreeable accounts you have received since his departure, must have made it additionally painful: And, was it not for that truly Christian and virtuous fortitude you are possess’d of, such a quick succession of disagreeable events, would have borne down one, who has a just claim to the Sympathy and Gratitude of her Country. Your heroism appears in that cheerful vein which runs thro’ almost the whole of your Letter. Permit me to admire and imitate it.
Your quotation from Harrington is the truest picture of the English nation, that can be portrayed. It is near a Century since a Revolution. Another is necessary to save the Kingdom, which is without the “ballast” of virtue and good morals at present. They want the activity, the Justice and I may add the sword of a Cromwell, displayed among them.
I cannot forbear mentioning the pleasure another of your quotations gave me, respecting the duty of the King, if he is disposed for peace. “Bid him disband his Legions &c.” It is the language of virtue and patriotism, and Justice. They were very judiciously and pertinently introduced.
The two famous Acts are now enacted into Laws. Sir Henry Clinton has sent them to Congress accompanied with an Act to repeal the act for altering the Charter of the Massachusetts Bay. This most daring Rebellion is softened down into a uneasiness. Congress have referred Sir Henry, the present commander in chief, to their resolutions of the 22d. of April last for their sentiments upon Acts, which are not essentially different from the ones now sent. They assure him that when the King is seriously disposed to put an End to this cruel war, they will make peace upon terms, consistent with the honor of independant nations, the interest of the States and the sacred regard they mean to pay to Treaties. This is dealing honestly and fairly.
The Commissioners, it is credibly reported, have arrived. They are Earl of Carlisle, Govr. Johnson, Eden former Govr. of North Carolina, and Ld. Howe. Cornwallis has arrived and a small party of troops. The Commissioners have open’d the jails and set free the prisoners, report says. They are willing to exchange prisoners. If they will treat us as an independent nation, we are ready to meet them, and upon no other ground.
Accept my thanks for your polite mention of my scrolls, am happy to hear they afford the least entertainment. I will continue to scribble to you by every opportunity.

With the highest esteem I am, Madam, your very Hble. Servt.,
J.T.

